Mr. Justice AVole
delivered the opinion of the Conrt.
The fundamental difficulty in this case was that the Plaza Provision Co. instead of suing a supposed debtor by its.actual name, brought suit in the municipal conrt against Colmado Santa Teresita-. G-oods. were attached and B.-. Vasaldúa & Cot *901intervened to recover the goods. The -municipal court held that there was an appearance and hence a waiver of lack of jurisdiction or a submission. It did not clearly appear that B. Yasaldúa & -Co. was the person trading as Colmado Santa Teresita. The amount involved was about $100.
B. Yasaldúa & Co. obtained a writ of certiorari from the district court. The latter subsequently annulled the writ substantially on the same grounds as the municipal court. An appeal was then taken to this Court.
We shall not attempt to decide whether or not the municipal court acquired jurisdiction. It is evident that B. Yasal-dúa & Co. having been made a party in the suit of the Plaza Grocery could have appealed. Hence, although a matter of jurisdiction was involved, the certiorari in the exercise of a sound discretion should have been denied or the writ annulled because an appeal lay.
The judgment should be affirmed.